Citation Nr: 0330057	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for a right 
ankle disability, currently evaluated at 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The right ankle disability was originally rated in June 1958.  
The claim was re-opened for re-evaluation for an increased 
rating in November 1998.  The veteran requested a Travel 
Board hearing in his August 1999 substantive appeal, which 
was subsequently scheduled in August 2001.  However, the 
veteran notified VA in July 2001 that he would be unable to 
attend the hearing due to unrelated health complications.  
The veteran did not attempt to reschedule or request a new 
hearing.

The case now returns to the Board following a remand to the 
RO in September 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Right ankle disability is manifested by subjective 
complaints of pain; objective findings of limitation of 
motion, swelling and arthritis; and x-ray evidence of bone 
fragments in the soft tissue.

3.  There is no evidence of ankylosis of the right ankle.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2003); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 
4.45, 4.59, 4.20, 4.21, 4.71a, Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a February 1999 RO decision, a June 1999 
statement of the case, and August 2002 and June 2003 
supplemental statements of the case, the RO provided the 
veteran and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  Additionally, in October 2001, the 
RO sent the veteran a letter, explaining the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence, listed the evidence and asked the veteran to 
submit and authorize the release of additional evidence.  
Furthermore, the August 2002 and June 2003 supplemental 
statements of the case include the text of the relevant VCAA 
regulations implementing the statute.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court of Appeals found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  The October 2001 VCAA 
letter gave the veteran until December 2001 to submit 
additional information, however the letter also stipulated 
that the veteran could submit any additional information 
within a year from the date of the VCAA letter.  Furthermore, 
the Board finds that the veteran has had ample opportunity to 
respond to the VCAA notice and all pertinent evidence has 
been submitted to the record.  The claims folder contains the 
veteran's VA treatment records, his examinations, and x-rays.  
Moreover, the veteran at no time has submitted that there is 
anything lacking from the claims folder.  Thereby the Board 
finds compliance with the applicable case law.

With respect to the duty to assist, the RO has obtained all 
relevant service medical and dental records, as well as VA 
treatment records and secured an examination.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Additionally, upon 
notification that the veteran was receiving Social Security 
Administration (SSA) benefits, the RO made requests for these 
records.  However, a June 2000 response from the SSA revealed 
that the veteran was solely receiving retirement insurance 
benefits.  These records are not pertinent to the issue at 
hand because entitlement to retirement benefits does not 
require the establishment of a disability nor did the claim 
require any medical evidence.

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the September 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

In a June 1958 rating decision, the RO granted service 
connection for the right ankle, assigning a 20 percent 
rating.  In October 1998, the veteran requested an increase 
in his rating of 20 percent for his right ankle disability 
and submitted to a VA examination in January 1999.  The 
veteran submitted that that the pain in his ankle forced him 
to give up jogging and tennis.  Additionally, the ankle pain 
has been worsening and in the past seven to eight years the 
veteran has noticed a steady decline in function.  The 
veteran's employment required frequent travel during which 
his ankle would swell and the pain would increase.  The 
veteran has also noted stiffness while walking, which worsens 
in the evenings and that morning stiffness which resolves 
quickly.  The veteran reported that he alleviates his 
symptoms with aspirin.

During the examination, the veteran submitted radiographs 
from 1993, which revealed diminished joint space with 
malalignment of the talus, and some spur formation.  However, 
upon examination no deformity was found; dorsiflexion and 
plantar flexion appeared intact as compared to the left 
ankle; and no discoloration or significant soft tissue 
swelling was noted in the right ankle.  Additionally,  the 
examiner found that "grossly the ankle appears in 
alignment."  The examiner's assessment was traumatic 
arthritis of the right ankle with limited range of motion, 
which was complicated by recurrent pain with limitation in 
physical activity.  The RO concluded, in a February 1999 
rating decision, that this evidence did not warrant an 
increased rating.

In his March 1999 notice of disagreement, the veteran 
submitted that although the right foot is not deformed, the 
right ankle is permanently bent inward forcing him to walk 
painfully on the outside of his foot.  Walking in such a 
manner has caused the veteran a great deal of pain and has 
resulted in a large and painful callus on the ball of the 
foot.  Furthermore, the veteran disagreed with the 
examination report of lack of swelling; the veteran described 
significant daily swelling and aching of the right ankle.  
Finally, the veteran asserted in both his notice of 
disagreement and his November VA-9 form that that he was 
forced to leave his job because it required driving long 
distances and this contributed to an increase in swelling and 
pain in the ankle.  Moreover, the veteran contends that the 
ankle has been steadily worsening.

Pursuant to the Board's remand, the veteran was scheduled for 
a VA examination.  The veteran submitted for the VA 
examination in November 2001.  The veteran reported pain on a 
daily basis, with a pain scale of four to five, and severe 
pain when he steps wrong or the weather changes.  
Furthermore, strenuous activity will result in pain and 
swelling of the ankle.  The veteran submitted that he is 
unable to walk nor is able to run because of the pain in his 
heel, and that he has severe pain when he goes to sleep.  
However, the veteran reported that he is currently employed 
as a novelist.  This occupation requires working on his 
computer, therefore his ankle does not bother his occupation.  
Upon examination the examiner noted a 45 degree valgus 
angulation of the os calcis in relation to long axis of the 
tibia and fibula also evidenced on ambulation.  Furthermore, 
a right ankle dorsiflexion of zero to 10 degrees and a 
plantar flexion of zero to 25 degrees were also noted, both 
with complications of pain in the ankle region.  The examiner 
opined that the veteran still had residuals from his 
postoperative right ankle due to fracture of the right talus 
disability.  X-rays revealed posterolateral minimal 
subluxation of the talus in the ankle mortise; a narrowing of 
the ankle joint; and sclerotic change in the talus.  

In a December 2001 addendum to the November 2001 exam, the 
examiner referred to the November examination with respect to 
the degrees of dorsiflexion and plantar flexion.  Due to the 
fact that the veteran currently does not have many movements 
and these are very painful and if the veteran had all the 
problems he reported in the November exam and was not getting 
any better, the examiner concluded that the veteran would 
benefit from a fusion of the ankle.  Fusing the ankle and 
with the benefit of a rocker bottom, the veteran would be 
able to have the dorsiflexion and plantar flexion without 
having to use the ankle joint.  The examiner opined that if 
the fusion went well, the pain would disappear from the ankle 
joint, however the veteran would still experience swelling if 
he stood for too long in one place.

Also pursuant to the Board's remand, the RO secured 
additional VA medical records, which included a copy of the 
1993 radiologist interpretation of the x-rays the veteran 
submitted at his January 1999 VA exam.  The radiology report 
revealed hypertrophic changes in the right ankle bones and 
mild to moderate changes of the ankle joint, including slight 
narrowing of the tibiotalar joint with sclerosis of the joint 
margin; narrowing of the joint space, and a small plantar 
calcaneal spur.



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  Additionally, 
in this evaluation of limitation of motion, evidence of 
arthritis must be taken into consideration in order to 
recognize the existence of painful motion.  38 C.F.R. § 4.59.

The veteran's right ankle disability is evaluated under 
Diagnostic Code 5271, limited motion of the ankle.  38 C.F.R. 
§ 4.71a.  The Board finds that the other diagnostic codes for 
rating ankle disabilities are not applicable as not supported 
by medical evidence in this case.  See Code 5270 (ankylosis 
of the ankle), Code 5272 (ankylosis of the subastragalar or 
tarsal joint), Code 5273 (malunion of the os calcis or 
astragalus), and Code 5274 (astragalectomy).  See Butt v. 
Brown, 5 Vet. App. 532 (1993).  (Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  Ankylosis is not applicable 
because all VA examinations reveal that the veteran does have 
some available range of motion in his right ankle nor has the 
veteran submitted that his ankle is fixed in one position.

Code 5271 provides for a 10 percent rating for moderate 
limited ankle motion and a maximum 20 percent rating for 
marked limited motion.  See 38 C.F.R. § 4.31 (where the 
Schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met).

The right ankle is currently rated at 20 percent under Code 
5271.  This is the maximum rating available under Code 5271.  
When a disability is assigned the maximum rating for loss of 
range of motion, application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca is not required.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Finally, the veteran cites 38 C.F.R. § 3.321(b)(1) as 
providing for the assignment of an extraschedular rating if 
there is such an unusual disability as to render impractical 
the application of the regular schedular criteria with such 
related factors as marked interference with employment or 
frequent periods of hospitalization.  The veteran's treatment 
records do not report that the veteran has ever been 
hospitalized due to his right ankle disability.  Moreover, 
although the veteran submitted in his August VA-9 form that 
he had to relinquish his employment because the required 
traveling resulted in severe pain and swelling; the veteran 
is currently employed.  The veteran reported in his November 
2001 VA exam that he is currently employed as a novelist.  
Additionally the veteran does not allege that his right ankle 
disability currently affects his career as a novelist.  The 
Board finds no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated with the ankle 
disability, to warrant for referral to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating greater than 20 percent for a right ankle 
disability is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



